Title: From George Washington to Nicholas Cooke, 16 January 1776
From: Washington, George
To: Cooke, Nicholas



Sir
Cambridge Jany 16. 1776

It is exceedingly painfull to me, that I should have so often troubled you respecting this Army, and that I am under the necessity of applying to you again: But you must in some measure be Involved, in whatever difficulties attend me.
To my great Surprize I find, that notwithstandg I had taken the utmost care to prevent the Soldiers, that would not reinlist in the New Army from carrying away their Arms, or such of them as were good, the number collected is trifling & inconsiderable, of which there are but very few, if any now in store, they having been delivered to the Recruits, which have come in.
I also find from the report of the recruiting Officers, that few men are to be Inlisted, who have Arms in their hands, & that they are reduced to the disagreable alternative of taking men without any, or no men at all. Unhappy Alternative! Must not these Governments exert themselves in procuring them from the several Towns, or in such other manner, as to them shall seem most speedy & effectual?
To account minutely for this great deficiency would be of no importance—I shall only say that It has arisen from two causes, to wit, the badness of the Arms of the old army, which the Inspectors & Appraisers did not think worth detaining, and to the disobedience of some Regiments, carrying theirs away, contrary

to every order I could Issue, & even Solemn threats of stopping the pay for the months of November & December, of those that should.
The prospect of getting Imported Arms is so remote & uncertain, that I cannot depend upon It—I therefore request the favour of you to inform me whether you have any, and what number belonging to Government, as also If you will be able to procure more, & in what time—If you have any, or can get them, I shall be glad to take them on account of the Continent. They must be had If possible. I have wrote to the other New England Governments upon the same Subject. I am Sir with great regard & esteem Your Most Humble Servt

Go: Washington

